internal_revenue_service department of the treasury significant index no washington dc person to contact telephone number refer reply to op e ep a date apr inre plan company this letter constitutes notice that a waiver of the percent tax under sec_4971 of the internal_revenue_code has been granted for the above-named defined_benefit_plan for the third quarter of the plan_year ending date the waiver of the percent tax has been granted in accordance with sec_4971 f of the internal_revenue_code which was added to the code by the small_business job protection act of publaw_104_188 the amount of the waiver is equal to percent of the amount of the excess of the liquidity_shortfall of the plan as determined under sec_412 of the code for the quarter ending date over the aggregate amount of any contributions paid in the form of liquid_assets which served to reduce the liquidity_shortfall for the quarter and which were paid to the plan between the last day of the quarter and the due_date of the required_installment under sec_412 for such quarter the liquidity_shortfall arose as a result of the inability of the company to satisfy the liquidity requirement of sec_412 of the code during the quarter ending date the plan was acquired from another company the seller prior to the beginning of the plan_year with the seller and those acquired by the company the information necessary to compute the amount of the liquidity_shortfall was not furnished to the company by the seller until after the due_date of the required_installment under sec_412 for the quarter liabilities and assets of the plan were to be split between those remaining the company contributed quarterly payments to the plan for each of the first three quarters of the plan_year to satisfy the quarterly contribution requirements of sec_412 of the code other than the liquidity requirement of sec_412 the liquidity_shortfall of the plan was the result in part of the payment of a large number of single-sum distributions that occurred because of the terminations of employees in connection with the acquisition during the quarter ending date a contribution was made to the plan that when added to the earlier quarterly contributions increased the funded_current_liability_percentage taking into account the expected increase in current_liability due to benefits accruing during the plan_year to percent we have sent a copy of this letter to the key district_office in sincerely yours carol d gold director employee_plans division
